Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 and 15-16 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over RU 2 095 065 in view of Gardner (US 2006/0172982) and further in view of CN 106 539 817, Tamarkin et al. (US 20140328770) and Dana et al. (US 20130045927).
Ru Patent teaches a composition for the treatment of trophic ulcers and burns in patients suffering from leprosy containing 1.0-5.0% by weight sprayed doxacycline hydrochloride, 5.0-15.0% zinc oxide, 10-20 by weight of a liquid petrolatum jelly (liquid paraffin) and a petrolatum-gelly-lanolin base.  See the translation. Ru Patent differs from the claimed invention in the ophthalmic use, being in a micronized powder form with a particle size of less or equal to 20 um or being in a solution in an anhydrous polyol.  Gardner teaches  a salve for the treatment of acne comprising sprayed doxycycline and petroleum jelly.  See Para [0029].  Gardner teaches that the compositon is used for the treatment of inflammatory skin disorders and can be directly applied to the nasal cavity, to treat allergies, such as itchy eyes and watery nose.  See Para [0012].  CN Patent teaches a method of treating acne using powdered doxycycline hydrochloride emulsified in petroleum jelly.  See the translation.  Tamrkin et al. teaches a composition of doxycycline in combination with jelling agents and polyols.  See claims 45, 50 and 68-70.    Dana et al. teach the use of tetracyclin for the treatment of ophthalmic disorders, such as dry eye, blepharitis and the conditions associated with dry eye.  See Para [0003], [0083], [0263] and [0271].  The use of cyclodextin is taught in Para [0016], [0062] and claim 35.  Dana et al. in Para [0058] teaches that the eye comprises a tissue, a gland in or around the eye selected from the group consisting of ocular tissue, eyelids, ocular surface, mebomian galand and or lacrimal gland.  The conditions, such as keratoconjunctivitis sicca or keratitis is taught in Para [0082]. It would have been obvious to formulate the composition of RU patent to a powder form, or salve in polyol, motivated by the teachings of CN Patent, which teaches the use of doxycycline in a powder form.  The use of doxycycline in polyols is taught by Tamrkin etal.  The treatment of different ophthalmic conditions and the presence of cyclodextrin in combination with doxycycline is taught by Dana et al.  The determination of optimum 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.